872 F.2d 779
UNITED STATES of America, Plaintiff-Appellee,v.Robert S. FRIEDRICK, Defendant-Appellant.
No. 88-4102.
United States Court of Appeals,Sixth Circuit.
Argued Dec. 12, 1988.Decided May 1, 1989.

Appeal from the District Court, Northern District of Ohio at Cleveland;  George W. White, District Judge.
Stephen H. Jigger, Bernard A. Smith, U.S. Dept. of Justice, William S. Lynch, Office of the Dept. of Justice, Cleveland, Ohio, and Sidney M. Glazer (argued), U.S. Department of Justice, Crim.  Div., Appellate Section, Washington, D.C., for the U.S., plaintiff-appellee.
William D. Beyer (argued), Wuliger, Fadel & Beyer, Cleveland, Ohio, for Robert S. Friedrick, defendant-appellant.
ORDER
Before MARTIN and JONES, Circuit Judges, and PECK, Senior Circuit Judge.


1
On December 28, 1988, this court entered an order instructing the United States District Court for the Northern District of Ohio to release petitioner-appellant, Robert S. Friedrick, on bond pending his appeal from the district court's order holding him in civil contempt pursuant to 28 U.S.C. Sec. 1826 (1982).  On January 17, 1989, the district court vacated its previous order of confinement and released Friedrick from bail.


2
In light of the district court's January 17, 1989 order vacating the contempt order, we conclude that the appeal presently pending before this court is moot.  See In re Campbell, 628 F.2d 1260, 1261 (9th Cir.1980).  Accordingly, it is ORDERED that this appeal is dismissed.